Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The Amendment filed 12/14/21 has been entered. Claims 1-3 and 5-11 remain pending in the application. Application’s amendments to the Drawings, Specification, and Claims have overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed 9/14/21 with exceptions noted below. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3 and 5-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. A new reference has been used to teach the amended features.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the structure that allows adjustment the heights of the front panel and the stage, the structure that allows extension and contraction of the support, the structure that allows the front panel to be rotatable, the blower and the controller must be shown or the feature(s) canceled from the claim(s).  This list is representative and other structure may not be shown as well. No new matter should be entered.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6, 7, and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a height is adjusted to allow the operator to perform the operation”. It is unclear if a structure is required to adjust the height and what that structure would comprise if it is required.
Claim 1 recites “wherein air from the operation opening and exhausts air in the operation space outside the safety cabinet is suctioned through an air purifier”. It is unclear if additional structure is required or if the air purifier provides the suctioning.
Claim 5 recites “wherein the front panel is rotatable”. It is unclear if a structure is required to rotate the front panel and what that structure would comprise if it is required.
Claim 6 recites “a controller which is configured to control the suctioning”. It is unclear if another structure is required because a controller can provide inputs to a device to actuate suctioning 
Claim 11 recites “enhances”. It is unclear what comprises an enhancement and dependent on the operation and the desires and viewpoint of the user a certain operation may be interpreted as both an enhancement and not an enhancement.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3, and 5-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP1232805 to Keibach (Keibach) in view of U.S. PGPUB 20080150404 to ONO et al. (Ono).
Regarding claim 1, Keibach teaches a housing (Figure 1); an operation stage on which an operation is performed (7, Figure 1); an operation space in which an operator performs the operation (space above 7); a front panel disposed in a front surface of the operation space (11, Figure 1); an 
Keibach is silent on wherein air from the operation opening and exhausts air in the operation space outside the safety cabinet is suctioned through an air purifier.
Ono teaches wherein air from the operation opening and exhausts air in the operation space outside the safety cabinet is suctioned through an air purifier (fan and filter shown in Figure 8 and disclosed in Paragraphs 0049 and 0056); and a height is adjusted to allow the operator to perform the operation (legs adjusting height shown in Figure 7 and/or handles on 9, Figure 7). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Keibach with the teachings of Ono to provide wherein air from the operation opening and exhausts air in the operation space outside the safety cabinet is suctioned through an air purifier and a height is adjusted to allow the operator to perform the operation. Doing so would allow the air to be filtered and reused or keep operators safe from hazardous fumes as well as allow for easier use of the device by the operator.
Regarding claim 2, Keibach teaches wherein the front panel is movable to adjust the height (shown in Figures 1-3 and Paragraph 0019-0020 of translation).
Regarding claim 3, Keibach teaches wherein the front panel is divided into a plurality of parts (shown in Figures 1-3). Additionally, It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the panel in a plurality of parts, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art and 
Regarding claim 5, Keibach teaches wherein the front panel is rotatable (the whole device can be rotated therefore the panel is rotatable. This interpretation was made because there was no structure claimed to make this rotatable nor any indication of it being rotatable in relationship to any portion of the device especially considering the device is on wheels).
Regarding claim 6, Keibach teaches a controller (control of airflow disclosed throughout the specification).
Keibach is silent on wherein the controller which is configured to control the suctioning, the controller beingh configured to vary the suctioning based on a position of the operation opening. 
Ono teaches wherein the controller which is configured to control the suctioning, the controller beingh configured to vary the suctioning based on a position of the operation opening (Paragraph 0056). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Keibach with the teachings of Ono to provide wherein the controller which is configured to control the suctioning, the controller beingh configured to vary the suctioning based on a position of the operation opening. Doing so would prevent contamination of the operation space and ensure safety of the operator.
Regarding claim 7, Keibach teaches an air blower (air movement disclosed throughout the specification)
Keibach is silent on wherein the air blower blows air according to a position of the operation opening.
Ono teaches wherein the air blower blows air according to a position of the operation opening (Paragraph 0056). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Keibach with the teachings of Ono to provide wherein the air blower blows air according to 
Regarding claim 8, Keibach teaches wherein a height of the operation stage is adjustable (height of stage 7 can be adjusted at least though elevating the entire device and through removing and reinstalling the stage. This interpretation was made because no mechanism was claimed nor was the height claimed to be adjusted relative to any other object).
Additionally to expedite prosecution, Ono teaches wherein a height of the operation stage is adjustable (shown in Figure 7). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Keibach with the teachings of Ono to provide wherein a height of the operation stage is adjustable. Doing so would make using the device easier for an operator.
Regarding claim 9, Keibach is silent on wherein a length of a support portion is extendable and contractible to thereby adjust the height.
Ono teaches wherein a length of a support portion is extendable and contractible to thereby adjust the height (shown in Figure 7). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Keibach with the teachings of Ono to provide wherein a length of a support portion is extendable and contractible to thereby adjust the height. Doing so would make using the device easier for an operator.
Regarding claim 10, Keibach teaches wherein the front panel is movable (Figures 1-3 and Paragraphs 0019-0020 of translation).
Keibach is silent on a length of a leg is extendible and contractable.
Ono teaches a length of a leg is extendible and contractable (shown in Figure 7 where legs expand and contract). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Keibach with the teachings of Ono to provide a length of a leg is extendible and contractable. Doing so would make using the device easier for an operator.
Regarding claim 11, Keibach is silent on wherein when the position of the operation opening is higher than a given value, the controller enhances the operation of the exhausting means 
Ono teaches wherein when the position of the operation opening is higher than a given value, the controller enhances the operation of the exhausting means (Paragraphs 0019 and 0020 of translation). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Keibach with the teachings of Ono to provide wherein when the position of the operation opening is higher than a given value, the controller enhances the operation of the exhausting means. Doing so would prevent contamination of the operation space and ensure safety of the operator.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keibach and Ono in view of U.S. PGPUB 20150056904 to Hauville et al. (Hauville).
Regarding claim 5, to expedite prosecution Examiner has provided the following.
Hauville teaches wherein the front panel is rotatable (Figures 17-19 show a rotatable front panel). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Ono with the teachings of Hauville to provide wherein the front panel is rotatable. Doing so would provide an alternate means for opening the front panel that can be easily locked and unlocked.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S ANDERSON II whose telephone number is (571)272-2055. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 574-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN S ANDERSON II/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        1/6/22